DETAILED ACTION
/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 21-24, in the reply filed on April 21, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Objections
Claims 1, 4, 5, 8-10 and 23 objected to because of the following informalities:
In claim 1, in the third line from the bottom of page 2, “Wherein” should be –wherein--.
Also in claim 1 “a third additive reacting the third addition” should read  --“a third additive reacting with the third addition”.
In claims 4, 8 and 10, “wherein a first addition added to the first color filter, a second addition added to the second color filter and a third addition added to the third color filter …”  should read --wherein a first addition is added to the first color filter, a second addition is added to the second color filter and a third addition is added to the third color filter …--.

In claim 4, one of “react” or “reacting” should be deleted. 

In claim 5 and 9, “compositions” could be deleted.

In claim 23, the “or” before vanadium and the period, “.”,  after vanadium should be deleted.

Also in claim 23, “molybdate” should be molybdenum.  Molybdate, (MoO4)2-, is anionic and would not form a salt with the oxalate anion

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 8 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding claim 8, the recitation of “… the fourth addition …” lacks sufficient antecedent basis.

Regarding claim 22, the recitation of:
“… the first color filter …” lacks sufficient antecedent basis;
“… the second color filter …” lacks sufficient antecedent basis;
“… the third color filter …” lacks sufficient antecedent basis;
“… the fourth color filter …” lacks sufficient antecedent basis.

Regarding claim 23, the recitation of “wherein the first addition, the second addition and the third addition use an alkali metal salt or an alkaline-earth metal salt of permanganic acid, tungstic acid or molybdic acid, and multiple oxalic acid salts of molybdate ammonium or vanadium. niobium or tantalum as necessary component” is not clear.  Does the salt of “permanganic acid, tungstic acid or molybdic acid” pertain to only the alkaline earth metal salt or does it pertain to the alkali metal salt as well?  For the sake of compact prosecution, the examiner will assume that “permanganic acid, tungstic acid or molybdic acid” pertains to the alkali metal salt as well as the alkaline earth metal salt.
Furthermore, in addition to one of an alkali metal or alkaline earth metal salt of permanganic acid, tungstic acid or molybdic acid, the examiner understands claim 23 to require the inclusion of at least two oxalic acid salts selected from the group consisting of: ammonium, “molybdate” [molybdenum], vanadium, niobium and tantalum. 
 
Regarding claim 24, the term "high-dense" in claim 24 is a relative term which renders the claim indefinite.  The term "high-dense" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 2, 6 and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN 101373343 (hereinafter, CN’343).  Citation is made to a machine translation of the KR20090019229 which is an equivalent of CN’343.

Regarding claim 2, CN’343 teaches a method of manufacturing a display panel.  CN’343 teaches forming a color filter layer on a substrate.  CN’343 teaches stripping the colorfilter-to-be-stripped by using a selected stripping liquid. See, for example, paragraph [0022] of machine translation.

Regarding claim 6, CN’343 teaches reforming the stripped color filter on the substrate (see, for example, [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over CN 101373343 (hereinafter, CN’343) as applied to claim 2 above with evidentiary support from US Patent Application Publication 2016/0170260.

CN’343 does not explicitly teaches the RGB/W color filter.  It would have been obvious to one skilled in the art to apply the CN’343 method to a RGB/W color filter because CN’343 is generic with respect to the specific components of the color filter and therefore, one skilled in the art would expect CN’343 to find utility amongst the most common color filter configurations such as the ubiquitous RGB/W color filter which can be found in many of the prior art references of record including US 2016/0170260.

Allowable Subject Matter
Claims 1 and 10 allowed.

Claims 3-5, 7, 9 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 8, 23 and 24 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716